DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 11, 13, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20070024792 A1 (Chang; Jun Won et al.)


    PNG
    media_image1.png
    357
    493
    media_image1.png
    Greyscale


Per claim 1, Chang teaches an optical element, comprising: a positive-C film [C film (11), see paragraph 0017: “the uniaxial C film of the second phase retardation film has a thickness retardation value (Rth) of 50.about.170 nm”] including a liquid crystal ("LC") layer [see paragraph 0023: “the uniaxial C film is obtained by coating an orientation film with a liquid crystal and hardening the liquid crystal coated on the orientation film”]; a positive-A film [A film (12), see paragraph 0017: “the first phase retardation film including the uniaxial A film has an in-plane retardation value (Rin) of 30.about.450 nm”] and a negative biaxial retardation film disposed between the positive-A film and the positive- C film [biaxial film (1), see paragraph 0050].
Pe claim 9, Chang teaches the optical element of claim 1, further comprising an LC cell configured to be switchable between at least two predetermined states [IPS-panel(3)].
Per claim 11, Chang teaches the optical element of claim 9, wherein the LC cell and the positive-A film are disposed at different sides of the positive-C film [see figure 8].
Per claim 13, Chang teaches the optical element of claim 9, wherein the positive-C film, the positive-A film, the negative biaxial retardation film, and the LC cell are oriented relative to each other in a predetermined configuration to provide an amount of phase retardance to lights in a predetermined range of wavelengths and a predetermined range of incident angles [inherent as the word predetermined means to decide and is required to properly combine the claimed elements].
Per claim 19, Chang teaches the optical element of claim 13, wherein the LC cell, the positive-C film, the negative biaxial retardation film, and the positive-A film are sequentially arranged [this is a product by process that does not materially alter the product and is thus anticipated].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3, 10, 12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070024792 A1 (Chang; Jun Won et al.)
Per claim 2, Chang teaches the optical element of claim 1.  Chang lacks, but common knowledge teaches, the LC layer includes a nematic LC layer.  Simplified manufacturing would have been an expected benefit.    Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 3, Chang teaches the optical element of claim 1.  Chang lacks, but common knowledge teaches, wherein tilt angles of LC molecules in the LC layer vary along a thickness direction of the LC layer.  Simplified manufacturing would have been an expected benefit.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claims 10 and 12, Chang teaches the optical element of claim 9, wherein the LC layer is a first LC layer [inherent].  Chang lacks, but common knowledge teaches, the LC cell- 33 -Attorney Docket No. 00261.0017.01 USFacebook Patent ID: P010008US01-C] Non-Provisional Applicationfurther includes a second LC layer aligned in an optically compensated bend ("OCB") mode and wherein the at least two predetermined states of the LC cell include a splay state and a homeotropic state.  Improved response times would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 14, Chang teaches the optical element of claim 13.  Chang lacks, but common knowledge teaches the amount of phase retardance is substantially independent of the wavelengths in the predetermined range of wavelengths, and substantially independent of the incident angles in the predetermined range of incident angles.  Since the range of wavelengths is limited by the compensator, polarizers, and LC cell one would be required to limit the wavelength typically to the visible wavelengths.  Improved color volume would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 15, Chang teaches the optical element of claim 13.  Chang lacks, but common knowledge teaches, wherein the positive-C film, the positive-A film, and the negative biaxial retardation film together provide more than half of the amount of the phase retardance to the lights.  Improved cell response times would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.

Allowable Subject Matter
Claims 4-8, 16-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Per claim 4, Chang teaches the optical element of claim 3.  The prior does not teach in combination with the limitations of claim 3 wherein along the thickness direction of the LC layer, absolute values of the tilt angles of the LC molecules in the LC layer gradually increase from each of two edges of the LC layer to a center portion of the LC layer.
Per claims 7 and 16, Chang teaches the optical element of claim 1.   The prior does not teach in combination with the limitations of claim 1 wherein a fast axis of the positive-C film is orientated at about 35° to about 50° relative to a predetermined direction, a slow axis of the negative biaxial retardation film is orientated at about -35° to about -50° relative to the predetermined direction, and a slow axis of the positive-A film is orientated at about 35° to about 50° relative to the predetermined direction.
	Per claim 20, Chang teaches the optical element of claim 1.  The prior does not teach in combination with the limitations of claim 1 wherein the positive-C film includes an LC material with a negative dielectric anisotropy. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871